                   Exhibit 1




Case 1:20-cv-00613-CCE-LPA Document 59-1 Filed 08/12/20 Page 1 of 3
                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           No. 1:20-cv-00613-CCE-LPA

NATIONAL ASSOCIATION FOR                    )
THE ADVANCEMENT OF                          )
COLORED PEOPLE ALAMANCE                     )
COUNTY BRANCH, et al.                       )
                                            )
Plaintiffs,                                 )
                                            )
v.                                          )
                                            )
JERRY PETERMAN, et al.,                     )
                                            )
Defendants.                                 )


                  SECOND DECLARATION OF TAMARA KERSEY

     1. My name is Tamara Kersey, and I am over the age of eighteen and am competent
        to provide the information that follows based upon my personal knowledge.

     2. I am familiar with the area around the Alamance Historic Courthouse (“the
        Courthouse”), and Attachments 1 through 15, which are attached and incorporated
        into this declaration and are fair and accurate representations of the Alamance
        Historic Courthouse and the surrounding area.

     3. The Courthouse sits in the center of the City of Graham in the middle of a rotary
        named Court Square. See Att. 1, which shows the Courthouse’s south and west
        entrances. There is a door on each of the four sides. Steps lead to each door and,
        on each side, a short walkway leads from the steps to a longer sidewalk which
        encircles the entire courthouse. See id. On both sides of the short walkways to
        each entrance, there is a lawn with trees. See id. Cars can park around the
        Courthouse, directly adjacent to the sidewalk that encircles the Courthouse. See id.
        Past those parking spots, a rotary encircles the Courthouse. See id.

     4. The south entrance is shown in Att. 2, which offers a closer view of the steps on
        the south side, a small segment of the lawn to the right of the steps, and the short
        walkway leading to the south door. As also shown in Att. 2, the steps are wide,
        with three separate segments, each of which comfortably allows at least two
        people to use the steps at the same time side by side.


                                                1



      Case 1:20-cv-00613-CCE-LPA Document 59-1 Filed 08/12/20 Page 2 of 3
   5. There are also doors on the east (Att. 3), west (Att. 4) and north (Att. 5) sides of
      the Courthouse. The steps on the north side are as wide as those on the south side,
      enabling at least six people to comfortably walk up or down the steps side by side,
      at the same time. See Att. 5. The steps leading to the east (Att. 3) and west (Att. 4)
      doors are narrower than those on the north (Att. 5) and south (Att. 2), but still
      enable several people to come in and out of the doors comfortably at the same
      time.

   6. At the east, west and south entrances there are signs directing people to use the
      north door to enter the Courthouse, but people can exit the Courthouse from the
      east, west or south doors. See Att. 7.

   7. Red brick crosswalks connect the Courthouse to the business square across the
      street on the east (Att. 8), south (Att. 9), west (Att. 10) and north sides (Att. 11).

   8. A Confederate monument stands in front of the north entrance of the Courthouse.
      See Att. 12.

   9. There is a sidewalk between the Confederate monument and the north steps of the
      Courthouse. See Att. 13. The only other space between the Confederate monument
      and the Courthouse is marked “RESERVED.” See Att. 14. Traffic cannot drive
      through that space between the Courthouse and the Confederate monument.

   10. Looking north from the Courthouse, you can see the Courthouse sidewalk, the area
       through which people walk and cars cannot drive, the monument, and North Main
       Street, lined with businesses. See Att. 14.

   11. A red brick path runs from the Courthouse sidewalk to the side of the monument.
       See Att. 14. It looks like the crosswalks that run across the street (see Atts. 8-11),
       but the red path from the Courthouse sidewalk to the monument is functionally
       different because cars do not drive across it.

   12. There is currently a fence around the Confederate monument. See Attachment 15.

   13. The red path continues past the monument and becomes a crosswalk that
       pedestrians use to cross the Court Square rotary to North Main St. to local
       business. See Att. 15

I declare under penalty of perjury that the foregoing is true and correct. Executed on
August 12, 2020.


                                           Tamara Kersey
                                              2



     Case 1:20-cv-00613-CCE-LPA Document 59-1 Filed 08/12/20 Page 3 of 3
